FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KELIN CHE,                                       No. 13-70454

               Petitioner,                       Agency No. A099-462-646

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Kelin Che, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on the omission from Che’s written statement of the alleged corruption and Che’s

investigation into it, as well as Che’s non-responsiveness regarding the resolution

he sought from officials. See id. at 1040-44 (adverse credibility determination was

reasonable under the REAL ID Act’s “totality of the circumstances” standard); see

also Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011) (adverse credibility

finding supported where incidents omitted from application materially altered

claim). In the absence of credible testimony, Che’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Che’s CAT claim also fails because it is based on the same testimony found

not credible, and he does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to China. See id. at 1156-57.

      Finally, we deny as moot Che’s opposed motion to hold proceedings in

abeyance and the government’s motion to consolidate.

      PETITION FOR REVIEW DENIED.

                                          2                                      13-70454